COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Senior Judge Duff


HUGHES SERVICE CORPORATION AND
 COMMONWEALTH CONTRACTORS GROUP,
 SELF-INSURANCE ASSOCIATION
                                             MEMORANDUM OPINION*
v.   Record No. 1403-00-2                         PER CURIAM
                                               OCTOBER 24, 2000
CLIFFORD A. WILLIAMS


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Anne M. Dobson; Thompson, Smithers, Newman,
             Wade & Childress, on brief), for appellants.

             No brief for appellee.


     Hughes Service Corporation and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Clifford A.

Williams proved that he sustained an injury by accident arising

out of and in the course of his employment on March 2, 1999.

Upon reviewing the record and opening brief, we conclude that

this appeal is without merit.     Accordingly, we summarily affirm

the commission's decision.     See Rule 5A:27.

     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
that it resulted in an obvious sudden mechanical or structural

change in the body."     Morris v. Morris, 238 Va. 578, 589, 385

S.E.2d 858, 865 (1989).    "In determining whether credible

evidence exists [to support the commission's ruling], the

appellate court does not retry the facts, reweigh the

preponderance of the evidence, or make its own determination of

the credibility of the witnesses."       Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).       "The

fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."     Id.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).         In

granting Williams' application, the commission found as follows:

          [Williams] candidly admitted that he could
          not recall the exact date of the injury. It
          is apparent from the record, as well as the
          Deputy Commissioner's observations, that
          [Williams] had not reviewed records prior to
          the hearing that could have assisted him in
          pinpointing a date. When his memory was
          refreshed by review of Dr. [George A.]
          Parker's March 9, 1999, office note, he
          admitted that the accident could have
          occurred a week earlier when he first sought
          treatment from Dr. Powers. The United
          Healthcare Explanation of Benefits form
          confirms that [Williams] saw Dr. Powers on
          March 2, and March 5, 1999.

               . . . [Williams'] testimony regarding
          the repair of the roller assembly machine in
          early March and the heavy lifting required

                                 - 2 -
           is corroborated by his coworker Walter Jones
           and by the company owner[, Wallace Hughes].
           Mr. Jones corroborated that [Williams]
           reported pain to him immediately. Mr.
           Hughes stated that [Williams] reported to
           him that he experienced pain while coughing
           on March 5, 1999. [Hughes] admitted that
           [Williams] lost his balance while pulling
           out a piece of sheet metal. As both
           events--lifting the roller assembly and
           losing his balance--establish that
           [Williams] sustained a compensable injury by
           accident, and as both events are
           corroborated by witnesses, we find that
           [Williams] sustained his burden of proving a
           compensable injury by accident on or about
           March 2, 1999, which resulted in a left
           inguinal hernia.

     In rendering its decision, the commission considered Dr.

Parker's medical history, Williams' testimony, and the testimony

of Jones and Hughes.   The commission resolved any

inconsistencies in this evidence in favor of Williams.    It is

well settled that credibility determinations are within the fact

finder's exclusive purview.   See Goodyear Tire & Rubber Co. v.

Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).

Williams' testimony, which was corroborated by Jones and Hughes,

provides credible evidence to support the commission's findings

that he sustained an identifiable incident on March 2, 1999 that

resulted in a sudden mechanical change in his body, i.e., a left

inguinal hernia.   Thus, those findings are conclusive on this

appeal.   See James v. Capitol Steel Constr. Co., 8 Va. App. 512,

515, 382 S.E.2d 487, 488 (1989).   Those findings are sufficient




                               - 3 -
to prove an injury by accident arising out of and in the course

of Williams' employment on March 2, 1999.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                              - 4 -